DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 11/17/2020.  These drawings are acceptable.

Examiner’s Statement of Reasons for Allowance
 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Yongzhen et al. (CN105605742A) and Katayama does not teach the device as recited, in particular “...adjusting, by the processor, according to a difference between the target evaporating temperature and an actual evaporating temperature of the to-be-cleaned heat exchanger, an evaporating temperature of the to-be-cleaned heat exchanger, and controlling, by the processor, the to-be-cleaned heat exchanger to frost, wherein the actual evaporating temperature of the to-be-cleaned heat exchanger is detected by a second temperature sensor; and after a surface of the to-be-cleaned heat exchanger is covered with a frost layer or an ice layer, controlling, by the processor, the air conditioner to enter a defrosting mode of the to- be-cleaned heat exchanger,” when added to the other features claimed in independent Claim 1.
As per independent Claim 11, the prior art, Yongzhen et al. (CN105605742A) and Katayama does not teach the device as recited, in particular “...the first temperature sensor detects an ambient temperature of a to-be-cleaned heat exchanger, the second temperature sensor detects an actual evaporating temperature of the to-be-cleaned heat exchanger, and the one or more processors are configured to execute the computer readable program codes: to control the air conditioner to enter a self-cleaning mode; to determine according to the detected ambient temperature, a target evaporating temperature of the to-be-cleaned heat exchanger; to adjust according to a difference between the target evaporating temperature and the actual evaporating temperature of the to-be-cleaned heat exchanger, an evaporating temperature of the to-be-cleaned heat exchanger, and controlling the to-be-cleaned heat exchanger to frost; and after a surface of the to-be-cleaned heat exchanger is covered with a frost layer or an ice layer, to control the air conditioner to enter a defrosting mode of the to-be-cleaned heat exchanger,,” when added to the other features claimed in independent Claim 11.

As per independent Claim 12, the prior art, Yongzhen et al. (CN105605742A) and Katayama (JPS5467252A) does not teach the device as recited, in particular “...controlling, by a processor of an air conditioner, the air conditioner to enter a self- cleaning mode; detecting, by a first temperature sensor of the air conditioner, an ambient temperature of a to-be-cleaned heat exchanger, and determining, by the processor, according to the detected ambient temperature, a target evaporating temperature of the to-be-cleaned heat exchanger; adjusting, by the processor, according to a difference between the target evaporating temperature and an actual evaporating temperature of the to-be-cleaned heat exchanger, an evaporating temperature of the to-be-cleaned heat exchanger, and controlling, by the processor, the to-be-cleaned heat exchanger to frost, wherein the actual evaporating temperature of the to-be-cleaned heat exchanger is 

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LARRY L FURDGE/Primary Examiner, Art Unit 3763